           Case 1:18-cr-00852-AT Document 39 Filed 11/10/20 Page 1 of 1

                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: _________________
                                                                   DATE FILED: _11/10/2020___
               -against-

DANIEL RAMOS,                                                              18 Cr. 852 (AT)
     a/k/a “Danny Ramos,”
                                                                               ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       On the application of the Government and with the consent of Defendant, ECF No. 38,

the Court GRANTS the Government’s motion to amend the order dated November 4, 2020 (the

“November 4 Order”), ECF No. 37. The November 4 Order is hereby AMENDED as follows:

       Ramos’ sentence of imprisonment is modified to time served. However, the remaining

portion of the original term of imprisonment (as calculated by the Bureau of Prisons (“BOP”)),

shall be served as supervised release with the special condition that Ramos shall be subject to

home detention with electronic monitoring as directed by the U.S. Probation Office, followed by

the three-year term of supervised release imposed on May 29, 2019. Upon his release, Ramos

shall self-quarantine at home for a 14-day period. The BOP is directed to release Ramos

immediately.

       The Clerk of Court is directed to terminate the motion at ECF No. 38.

       SO ORDERED.

Dated: November 10, 2020
       New York, New York
